Exhibit 10.2

ZEP PROPERTIES

6299-9 Powers Avenue

Jacksonville, Florida 32217

Phone: (904) 737-9644










March 6, 2001







Complient, Inc.

5971 Powers Avenue, Suite #7 & #8

Jacksonville, Florida

FAX# 730-4801




RE:

Rental Space – 5971 Powers Ave. #7 & #8

Jacksonville, Florida




This letter shall serve as written Memorandum expressing the Commencement and
Termination dates of the term of the Lease Agreement dated December 21, 2000 due
to occupancy of space.

--------------------------------------------------------------------------------




Year of Lease Term




3/01/01-2/29/02

3/01/02-2/29/03

3/01/03-2/29/04

3/01/04 -2/29/05

3/01/05-2/29/06




Base Rent Not

Including Sales Tax




$2,291.67

$2,360.42

$2,431.23

$2,504.17

$2,579.30

--------------------------------------------------------------------------------

Please indicate your agreement to this memorandum by your signature below, and
return the signed and dated letter back to my office.




Please feel free to call me if you have any questions at the telephone number
listed above.




Sincerely,

/s/  Pamelia D. Wilks




Pamelia D. Wilks

Property Coordinator







/s/  [Authorized Officer]

March 8, 2001






Complient, Inc.

Date




--------------------------------------------------------------------------------

LEASE




THIS LEASE is made and entered into by and between ZEP PROPERTIES (the
“Landlord”) and COMPLIENT, INC.  (“The “Tenant”).




In consideration of the mutual promises herein contained, Landlord and Tenant
covenant and agree as follows:




1.

PREMISES.  Landlord demises to Tenant and Tenant leases from Landlord space of
approximately 5,000 square feet being known as 5971 Powers Avenue, Suite #7 & 8,
Jacksonville, Florida.  Tenant has non-exclusive right to use of paved parking
areas, except for spaces reserved for other tenants and subject to parking
regulations now in effect or adopted by Landlord in the future.  All Landlord’s
property is deemed the Premises.

2.

TERM.  The Tenant is to have and hold the Premises for a term of Five (5) years
(plus any fractional month if the term hereof commences on other than the first
day of the month).

The date the original term commences shall be called the “Commencement Date”.
 The Tenant shall, upon demand of the Landlord, execute a written memorandum
expressing the commencement and termination dates of the term hereof when such
exact dates have been determined.




3.

RENT.  Tenant shall pay to Landlord:

A.

Monthly installments in the amounts and for the periods of time indicated below,
each in advance on the first day of each and every month of the lease term,
without demand and without set-off, with the first such payment being payable on
the Commencement Date of this Lease.  Tenant shall pay, also, applicable Florida
State sales tax.  If the Commencement Date is on other than the first day of the
month, the rent for such month shall be prorated.




--------------------------------------------------------------------------------




Year of Lease Term




Year 1

Year 2

Year 3

Year 4

Year 5




Base Rent Not

Including Sales Tax




$2,291.67

$2,360.42

$2,431.23

$2,504.17

$2,579.30

--------------------------------------------------------------------------------

B.

Property Taxes/Insurance.  In addition to all other rent payable by Tenant
pursuant to this Lease, Tenant shall pay Tenant’s “Percentage Share” of the cost
to the Landlord of all the property tax and insurance to all of the property at
this location.  Tenant’s Percentage Share shall be determined by the ratio that
the square footage of the Premises bears to the square footage of the occupied
property.  Payments of Tenant’s Percentage Share shall be paid by Tenant to
Landlord no later than ten (10) days after billing to Tenant the amount of
Tenant’s Percentage Share.




C.

For each month’s rent which is received by Landlord more than ten (10) days
after same is due, the Tenant shall forthwith pay as additional rent a late
charge of 5% of past due balance.  Any monies received from the Tenant at any
point during the period of the Lease will be applied at Landlord’s discretion
towards Tenant’s earliest obligation.




D.

All rental and other sums under the terms of this Lease to be paid by Tenant to
Landlord shall be paid in lawful money of the United States of America at the
place prescribed under the terms of this Lease for the giving of notices to
Landlord.  Tenant shall pay a service charge of $20.00 for handling of any
returned check.




E.

Tenant shall pay to Landlord as additional rent for tenant improvements $519.19
a month, plus sales tax for the original 5-year term of this lease.  This shall
become due and payable on the first day of each month and each month thereafter.
 This payment will be paid in full upon completing the initial 5-year term of
this lease.




F.

Option to Renew.  Tenant shall have the option to renew said Lease for an
additional five (5) years at a 3% increase per year after the completion of said
terms indicated in Section 3A.  Tenant shall give Landlord notice of intent to
stay or leave 6 months prior to the end of the original 5 year term.




4.

TENANT’S PROMISES.   Tenant shall:

a.

Not make any changes to Premises without Landlord’s written consent;


b.

Not commit or permit waste;

1.

In the event Landlord must police waste, Tenant shall pay a surcharge
immediately to cover costs of cleaning and dumping of waste.

2.

Tenant shall keep parking and outside work areas in good order.

3.

Tenant shall make proper use of dumpsters.




c.

Not assign or sublet this Lease or permit anyone else to use any part thereof
without first obtaining written consent of Landlord.  Consent to an assignment
shall not relieve Tenant of personal liability hereunder.  Consent will not be
unreasonably withheld;

d.

Use Premises in full compliance with all laws and regulations of the municipal,
state and federal governments;

e.

Keep Premises free from toxic and hazardous wastes and objectionable noise and
odors;

f.

Use the Premises in conformance with the codes of the National Fire Protection
Agency;

g.

Not attach anything to exterior without Landlord’s written consent;

h.

Upon demand, admit in writing the status of this Lease;

i.

Subordinate this Lease and execute any and all instruments to effect such
subordination to any mortgage(s) or modification(s) thereof hereafter
encumbering Premises in which Premises are located, provided such mortgage(s)
make provision that as long as Tenant shall discharge Tenant’s obligations
hereunder that Tenant’s tenancy will not be affected by any default on such
mortgage(s;.

j.

Permit Landlord and Landlord’ s agents to enter premises at all reasonable times
to examine and/or repair same;

k.

Pay for all damage caused by fault or neglect of Tenant or Tenant’s agents or
employees to extent same is not covered by insurance that may be carried by
Landlord;

l.

At end of Lease term vacate and deliver possession in as good condition as at
Commencement Date of the Lease term, ordinary wear and tear excepted.  All
alterations, additions and improvements to Premises by Tenant shall become
property of Landlord at end of Lease term.  If a sign is attached to the
exterior of the Premises, it shall not be removed;

m.

Abide by the reasonable rules and regulations governing the use of the parking
area and driveways as the same may be adopted by the Landlord from time to time.
 Tenant agrees that Tenant will not park nor permit any licensee, invitee or
guest of Tenant to park any vehicle in such a manner which would block or impede
direct access within the complex where the demised premises are located.  Tenant
agrees that any vehicle parked or abandoned overnight without the express
written consent of the Landlord may be towed away at Tenant’s expense.

5.

TENANT’S SIGNS.  Tenant shall have the right during the term of this lease to
maintain and erect such signs and advertising displays as it deems suitable for
the business conducted by Tenant, subject to compliance with all governmental
rules, regulations, laws, and ordinances, and providing such signs or displays
do not damage the structure, and further providing that Tenant shall be
obligated to pay the total cost and expenses of removing said signs and displays
at the termination of this lease or any renewal period and repairing or
restoring the premises to its condition prior to the erection of such signs or
displays.  Notwithstanding, all exterior signs shall be approved by Landlord, in
writing, prior to erection.  Such consent will not be unreasonably withheld.

6.

USE OF THE LEASED PREMISES.  Tenant shall, at its own cost and expense, comply
with all orders, rules, regulations and requirements of every kind and nature
relating to the Premises, now or hereinafter in force and effect, of the
Federal, State, Municipal or other governmental authorities, applicable to
Tenant’s use and occupancy thereof.  Tenant agrees to indemnify and save
harmless the Landlord from and against any and all judgments, decrees,
penalties, costs and expenses, by reason of any non-compliance.

7.

TENANT TO PAY ALL EXPENSES.  Tenant shall bear and pay at its sole cost and
expense all charges for water, sewer, gas, heat, electricity, telephone, garbage
collection and all other utility services used or supplied to or in connection
with Tenant’s services or in connection with Tenant’s use of the lease premises
if separately metered.

8.

LIENS AND ALTERATIONS.  Tenant may, at its expense, make such alterations and
improvements to the lease premises as it may require, provided that the written
approval of the Landlord be first obtained, which approval shall not be
unreasonably withheld, and that such improvements and alterations are done in a
workmanlike manner in keeping with all laws, building codes and regulations and
in no way harm the structure of the leased premises.  All alterations,
additions, or improvements shall remain in and be surrendered with the premises
as a part thereof at the termination of this lease.

The Landlord reserves the right, before approving any such changes, additions,
or alterations, to require the Tenant to furnish it a good and sufficient bond,
conditioned that it will save Landlord harmless from the payment of any claims,
either by way of damages or liens.




All such changes, additions or alterations shall be made solely at the expense
of the Tenant; and the Tenant agrees to protect, indemnify and save harmless the
Landlord on account of any injury to third persons or property, by reason of any
such changes, additions, alterations.  In no event shall Landlord or any of
Landlord’s property be liable for or chargeable with any expense or lien for
work, labor or materials used in said building or in any improvement,
alteration, addition, change or repair thereof at the request of or to discharge
the obligation of Tenant and Tenant agrees to indemnify and hold and save
harmless Landlord and Landlord’s property on account thereof.




In the event the Tenant fails under this paragraph, Tenant shall be considered
in default under this lease with like effect as if Tenant shall have failed to
pay a rental payment when due and within any applicable grace period provided
for payment of same.  All persons dealing with Tenant are hereby put on notice
of these provisions.




9.

MAINTENANCE AND REPAIRS.  During the term of this lease, Landlord shall have no
obligation to make any repairs or to maintain any portion of the leased
premises, except that Landlord shall have the duty of repairing and maintaining
the roof, structure, exterior walls.  Tenant accepts such premises “as is” on
the Commencement Date of this lease.

Tenant agrees to keep and maintain all other portions of the leased premises,
including, but not limited to all fixtures, systems, plumbing, electrical wiring
and equipment, doors, windows and all equipment and appurtenances affixed or
used in connection with the leased premises in good and substantial repair and
to make all repairs promptly when needed so as to maintain the leased premises
in at least the same condition and state of repair as existed at the
commencement of this lease (Normal wear accepted).




10.

DAMAGE.  If the building of which Premises are a part is damaged by fire or
other casualty to extent of 25% or more, Landlord may, within (15) days
thereafter by notice in writing, terminate Lease for remainder of term, in which
event, rent shall abate as of the date of such casualty; otherwise, Landlord
shall promptly repair same and rent shall be reduced from time of such casualty
to completion of repair of same in proportion to the portion of the demised
premises (5971 Powers Avenue, Suite 7 & 8) rendered untenantable.

11.

INSURANCE.  Tenant, at Tenant’s sole expense shall maintain on all personal
property and plate glass windows and doors on the premises a policy of fire and
extended coverage insurance with theft, vandalism and malicious mischief
endorsement for at least 100 percent of the full replacement cost of such
personal property and plate glass windows and doors.  If Tenant does not obtain
such insurance described above, Tenant shall be deemed to have “self-insured”
his personal property and the plate glass windows and doors.  Tenant shall be
responsible to reimburse Landlord for the cost of replacing damaged plate glass
windows or doors.  In the event the Tenant acquired insurance with a duly
licensed company, Tenant expressly agrees that the carrier of such insurance
shall not be subrogated to any claim of the Tenant against the Landlord,
Landlord’s agents or employees.

12.

DEFAULT.  In the event this lease shall be terminated as hereinbefore provided
or by summary proceedings or otherwise, or in the event the demised premises or
any part thereof shall be abandoned by the Tenant, the Landlord or its agent,
servants or representatives, may immediately or at any time thereafter, re-enter
and resume possession of said premises or such part thereof, and remove all
persons and property therefrom, either by summary dispossess proceedings or by a
suitable action or proceeding at law without being liable for any damage
therefore.  No re-entry by the Landlord shall be deemed an acceptance of a
surrender of this Lease.  In the event this Lease shall be terminated as
hereinbefore provided, or by summary proceedings or otherwise, or if the demised
or any part thereof shall be abandoned by the Tenant if the Lease be not
terminated, or if the lease be terminated.  Landlord may in its own behalf,
relet the whole or any portion of said premises for any period equal to or
greater or less than the remainder of the term, for any sum which it may deem
reasonable, to any Tenant which it may deem suitable and satisfactory and for
any use and purpose which it may deem appropriate, and in connection with any
such lease the Landlord may make such changes in the character of the
improvements of the premises and may grant concessions or free rent as the
Landlord may determine to be appropriate or helpful in affecting such lease,
without affecting the liability of Tenant hereunder.

In the event the Tenant shall default in the payment of rent or any other sums
payable by Tenant herein and such default shall continue for a period of three
(3) days, or if the Tenant shall default in the performance of any other
covenants or agreements of this Lease and such default shall continue for thirty
(30) days or for ten (10) days after written notice thereof, or if the Tenant
should become bankrupt or insolvent or any bankruptcy proceedings be taken by or
against the Tenant then, and in addition to any and all other legal remedies and
rights, the Landlord may declare the entire balance of the rent for the
remainder of the term to be due and payable and may collect the same by distress
or otherwise and Landlord shall have a lien on the personal property of the
Tenant which is located in the leased Premises and, in order to protect its
security interest in the same property, Landlord may, without first obtaining a
distress warrant, lock up the Premises in order to protect said interest in the
secured property, or the Landlord may terminate this Lease and retake possession
of the Premises, or enter the Premises and relet the same without termination,
in which latter event the Tenant covenants and agrees to pay any deficiency
after Tenant is credited with the rent thereby obtained less all repairs and
expenses (including the expenses of obtaining possession), or the Landlord may
resort to any two or more of such remedies or rights, and adoption of one or
more such remedies or rights shall not necessarily prevent the enforcement of
others concurrently or thereafter.  Any monies received from the Tenant at any
point during the period of the Lease will be applied at Landlord’s discretion
towards Tenant’s earliest obligation.  The Tenant hereby expressly waives any
and all rights of redemption, if any, granted by or under any present or future
law in the event the Tenant shall be evicted or dispossessed for any cause or in
the event the Landlord shall obtain possession of the premises by virtue of the
provisions of this lease or otherwise.




The non-prevailing party covenants and agrees to pay reasonable attorney’s fees
and costs and expenses of Landlord, including court costs, if the Landlord
employs an attorney to collect rent or enforce rights of the Landlord herein in
event of any breach as aforesaid and the same shall be payable regardless of
whether collection or enforcement is effected by suit or otherwise.  If Tenant
prevails in a lawsuit between Landlord and Tenant involving this lease, Tenant
shall be entitled to recover its reasonable attorneys fees from Landlord.




Tenant covenants that upon the expiration, termination, or cancellation of this
Lease, whether by lapse of time or otherwise, it will at once peaceably and
quietly deliver up to Landlord all of the leased premises, including all
buildings and improvements thereon, in as good state and condition as reasonable
use, wear and tear and natural depreciation will have permitted.  Nothing in
this paragraph shall be construed to relieve or release the Tenant from any of
its obligations for maintenance and repair under the terms of this lease or from
any of its other obligations hereunder.

 

In the event Tenant shall fail to pay any assessments or provide or pay for
insurance required hereby to be paid for or provided by Tenant or shall fail to
construct, install and pay for improvements in the leased premises in accordance
with its obligations under the terms of this lease or shall fail to pay other
charges or otherwise default in its obligations hereunder in such a manner
which, in the determination and discretion of the Landlord would operate to
affect, depreciate or diminish the property rights of the Landlord or the
interest of the Landlord waiving this lease, then the Landlord may, at its
option, without thereby waiving the default of the Tenant, make any payment or
perform and such obligation of the Tenant, and all expenditures made by Landlord
in that regard shall draw interest at the rate of eighteen percent (18%) per
annum or the highest interest rate allowed by law, or whichever interest rate is
higher and the amount of such expenditures and interest thereof shall be repaid
to the Landlord by the Tenant within five (5) days after notice is given to
Tenant and failure so to make such deposit shall constitute an additional
default on the part of the Tenant.




13.

WAIVER BY LANDLORD.  Failure of Landlord to insist, at any time, upon strict
performance of any promise by Tenant or to exercise any option herein, shall not
be construed as a waiver for the future of such promise or option.  Receipt by
Landlord of rent with knowledge of breach of any promise or condition shall not
be claimed a waiver of such breach, and no waiver by Landlord shall be deemed to
have been made unless expressed in writing and signed by Landlord.

14.

NOTICES.  All notices desired to he given hereunder shall be in writing and
shall be deemed given if delivered or mailed by United States registered or
certified mail, return receipt requested, postage and charge prepaid thereon to
carry it to its addressed destination, said notices to be addressed as fo1lows:

TO LANDLORDS:

6299-9 Powers Avenue

Jacksonville, Florida 32217




TO TENANT:

At the premises herein demised.




All notices shall be deemed received upon delivery or mailing in the manner
above-provided.  Either Landlord or Tenant may change the place to which notice
to that party shall thereafter be given and addressed by giving written notice
to the other parties in the manner set forth above.




15.

INDEMNIFICATION.  Tenant hereby indemnifies and saves Landlord harmless from and
against any and all c1aim and demands for, or in connection with, any accident,
injury or damage whatsoever caused to any person or property arising directly or
indirectly, out of the business conducted in the demised premises or occurring
in, on or about the demised premises or any part thereof or on the sidewalks and
parking area adjoining the same, or arising from any act or omission of Tenant
or any concessionaire or sublessee or their respective licensees, servants,
agents, employees or contractors, and from and against any and all costs,
expenses and liabilities incurred in connection with any such claim or
proceeding brought thereon, except for claim or loss due to the sole negligence
or willful act of Landlord or Landlord’s agents.

16.

SECURITY AND ASSIGNMENT BY LANDLORD.  Tenant has deposited with Landlord
$2,400.00 (with $1,300.00 being transferred from 6005 Powers Avenue, Suite #103
& 104 (F), and lease which is presently in effect for 6005 Powers Avenue, Suite
#103 & 104(F) will become null and void) security for the faithful performance
and observance by Tenant of the terms and conditions of this Lease.  It is
agreed that in the event Tenant defaults on any of the terms, provisions and
conditions of this Lease, including, but not limited to, the payment of rent and
additional rent, Landlord may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any rent and
additional rent or any other sum as to which Tenant is in default or for any sum
which Landlord may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this Lease,
including but not limited to, any damages or deficiency in the re-letting of the
Premises, whether any damages or deficiency accrued before or after summary
proceedings or other re-entry by Landlord.  In the event that Tenant shall fully
and faithfully comply with all of the terms, provisions, covenants and
conditions of this Lease, the security shall be returned to Tenant within
fifteen (15) days after the date fixed as the end of the Lease, and after
delivery of entire possession of the Premises to Landlord.

Landlord shall have the right to transfer and assign, in whole or in part, all
and every feature of its rights and obligations hereunder and in the building
and property referred to herein, and howsoever made, shall be in all things
respected and recognized by Tenant.  In the event of a sale, assignment of lease
of the land or building or Landlord’s leasehold interest, Landlord shall have
the right to transfer the security to the vendee, or assignee, and Landlord
shall thereupon be released by Tenant from all liability for the return of such
security and for the performance of the terms and conditions hereunder, and
Tenant agrees to look solely to the new Landlord for the return of said security
and for the performance of the terms, covenants and conditions of this Lease to
be performed by Landlord.




It is agreed that the provisions hereof shall apply to every transfer or
assignments made of the security to a new Landlord.  Tenant further covenants
that it will not assign or encumber the monies deposited herein as security and
that neither Landlord nor its successors or assigns shall be bound by any such
assignment or encumbrance.  Landlord shall not be required to keep the security
in a segregated account and the security may be commingled with other funds of
Landlord, and in no event shall Tenant be entitled to any interest on the
security, unless specifically required by law.




17.

CONDEMNATION.  In the event the demised Premises be taken over by any
governmental or other duly constituted public or quasi-public authority by right
of eminent domain, condemnation proceedings or otherwise, Landlord shall not be
liable to Tenant for any damages suffered by Tenant thereby.  All compensation
awarded or paid for the loss of the Premises or a part thereof shall belong to
the Landlord, but Tenant may prosecute a claim directly against the condemning
authority for loss of business or personal property.  In the event of such
taking, this Lease shall terminate upon the later of the vesting of title or
transfer of possession.  All prepaid rent and prepaid additional rent, if any,
however, shall be apportioned and returned to Tenant from the date possession is
surrendered under such proceedings, unless this Lease shall have been sooner
terminated as herein provided, in which event the prepaid rent and additional
rent, if any, shall be prorated and returned to Tenant as of the date of such
termination.

In the event a portion of the Premises is taken by condemnation which renders
the Premises remaining unsuitable for the conduct of Tenant’s business, then
Tenant shall also have the right and option to terminate this Lease upon the
later of the vesting of title of transfer of possession.




A partial taking of the Premises shall be deemed to render the Premises
unsuitable for the conduct of Tenant’s business if loss of access to the
Premises should occur.




If this Lease is not terminated due to a partial taking, then as of the taking
of possession by condemnor, the rent herein shall he reduced in the proportion
that the value of the Premises taken bears to the value of the entire Premises
immediately prior to said partial taking, and the Landlord shall repair and
restore the Premises remaining as near as practical to the condition that
existed prior to said taking at Landlord’s sole cost and expense.




Nothing in this Article shall in any way extinguish or diminish the benefits
accruing to Landlord under such eminent domain proceedings or any settlement in
lieu thereof, and Tenant shall not be entitled to any benefits accruing to the
Landlord under such eminent domain proceedings or settlement, but Tenant
reserves all rights to be paid those benefits to which a Tenant is entitled
pursuant to law under the proceedings including, if applicable, recovery for
leasehold improvements and Tenant’s moving and relocation expenses and business
damages.

18.

RADON GAS.  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
this 21st day of December, 2000.




Signed, sealed and delivered

in the presence of:




--------------------------------------------------------------------------------




____________________________________




____________________________________

As to Landlord




____________________________________




____________________________________

As to Tenant







LANDLORD




ZEP PROPERTIES




By:  /s/  Pamelia D. Wilks












TENANT




COMPLIENT, INC.




By:  /s/  [Authorized Officer]






--------------------------------------------------------------------------------


